DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 last limitation recites “wherein, in the second area, the third touch electrode is disposed in the first touch electrode column, the fourth touch electrode is disposed in the second touch electrode column, the third touch electrode is disposed in 
	There are 7 punctuation “,” in this claim limitation and the claim limitation is too long. 
	The claim limitation is unclear how to interpret this claim limitation.
	Examiner suggests applicant break down this claim limitation into different limitations to improve claim clarity. 
	Claims 2 – 20 have same issue because of claim dependency. 	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6, 16, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. Patent Publication 20160195981 A1, Assignee: Samsung, filed: 9/9/2015) in view of Sauer et al. (U.S. Patent Publication 20200033979 A1, Assignee: Apple, filed: 7/26/2018).
Regarding claim 1, In view of 35 USC 112 rejection above, as best understood by the Examiner, Shin discloses “A touch display device comprising: 
a plurality of touch electrodes that are arranged in n rows and m columns in a touch sensing area; (Fig 2, touch electrode rows a11, a21, a31,  touch electrode column C1 for a11, a12, a13, C2 for a21, a22 …, [0049] [0050]) and 
a plurality of touch lines (Fig 2, touch electrode lines la11, la12, la13 …, [0051] – [0054]) are electrically connected to the plurality of touch electrodes, 
wherein the touch sensing area is divided into k areas, where k is a natural number equal to or greater than 2, n is a multiple of k, and m is a natural number equal to or greater than 2, (Fig 2, a11, a21 as first area, a12, a22 as second area, a13, a23 as third area) 
(Fig 2, a11, a21 as first area, a12, a22 as second area)
wherein the first area includes a first touch electrode (Fig 2, touch electrode a11) and a second touch electrode (Fig 2, touch electrode a21) which are arranged in a same touch electrode row, and the second area includes a third touch electrode (Fig 2, touch electrode a12) and a fourth touch electrode (Fig 2, touch electrode a13) which are arranged in different touch electrode rows, 
wherein the plurality of touch lines include a first touch line (Fig 2, combine touch electrode lines la11 and touch electrode lines la12, [0045] [0046]) which is electrically connected (Fig 2, touch electrode lines la11 electrically connected to touch sensor controller 700 and touch electrode lines la12 also electrically connected to touch sensor controller 700. Claim does not define what is “electrically connected”. )  to the first touch electrode (Fig 2, touch electrode a11) and the third touch electrode (Fig 2, touch electrode a21), and a second touch line which is electrically connected to the second touch electrode and the fourth touch electrode, (Fig 2, touch electrode line electrically connected a21, touch sensor controller 700 and a22) 
wherein, in the first area, the first touch electrode is disposed in a first touch electrode column (Fig 2, touch electrode a11 disposed on touch electrode column C1, [0051] – [0055]) and the second touch electrode is disposed in a second touch electrode column (Fig 2, touch electrode a21 connect to touch electrode column C2) subsequent to the first touch electrode column, and 
(Fig 2, touch electrode a12 connect to touch electrode column C1) the fourth touch electrode is disposed in the second touch electrode column, (Fig 2, touch electrode a22 connect to touch electrode column C2) the third touch electrode is disposed in an i-th touch electrode row out of the n/k touch electrode rows included in the second area, (Fig 2, touch electrode a12 disposed on touch electrode row) 
Shin does not disclose “and the fourth touch electrode is disposed in one of (n/k)-3 touch electrode rows other than an (i-1)-th touch electrode row, the i-th touch electrode row, and an (i+1)-th touch electrode row out of the n/k touch electrode rows included in the second area”.
Sauer discloses “and the fourth touch electrode is disposed in one of (n/k)-3 touch electrode rows other than an (i-1)-th touch electrode row, the i-th touch electrode row, and an (i+1)-th touch electrode row out of the n/k touch electrode rows included in the second area“ (Sauer Fig. 4, 5A, 5B, [0039] – [0043]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electrode structure by Sauer into device of Shin.  The suggestion/motivation would have been to improve efficiency. (Sauer: [0011])
Regarding claim 2, Shin and Sauer disclose wherein a number of the plurality of touch lines is (mxn)/Nc, where Nc is a number of touch electrodes connected to one touch line.  (Shin Fig 2, [0045] [0046])
Regarding claim 3, Shin and Sauer disclose wherein a separation distance between the third touch electrode and the fourth touch electrode is greater than a length in a column direction of each of the plurality of touch electrodes.  (Shin Figs 2, 3, 4, [0060] - [0065])
Regarding claim 4, Shin and Sauer disclose wherein the first touch line is located between the first touch electrode and the third touch electrode and overlaps touch electrodes from the plurality of touch electrodes that are disposed in one or more of the first area and the second area. (Shin Figs 2, 3, 4, [0060] - [0065])
Regarding claim 5, Shin and Sauer disclose wherein the first area and the second area are adjacent to each other.  (Shin Figs 2, 3, 4, [0060] - [0065])
Regarding claim 6, Shin and Sauer disclose wherein the k areas further include a third area which is located between the first area and the second area.  (Shin Figs 2, 3, 4, [0060] - [0065])
Regarding claim 16, Shin and Sauer disclose further comprising a touch driving circuit configured to acquire a sensing value via the first touch line which is electrically connected to the first touch electrode and the third touch electrode, to acquire a sensing value via the second touch line which is electrically connected to the second touch electrode and the fourth touch electrode, and to output sensing data including the acquired sensing values, (Shin Figs 2, 3, 4, [0018] [0040] – [0042] [0052]) 
wherein, when a touch has occurred in the first area out of the first area and the second area of the touch sensing area, positions of touch electrodes from the plurality of touch electrodes in which a sensing value is equal to or greater than a threshold value in the first area are gathered, and positions of touch electrodes from the plurality 
Regarding claim 17, Shin and Sauer disclose further comprising a touch controller configured to determine touch coordinates using the sensing data, (Shin Figs 2, 3, 4, [0018] [0040] – [0042]) 
wherein the touch controller is configured to remove the sensing values, which are equal to or greater than the threshold value, of the touch electrodes from the plurality of touch electrodes which are dispersed in positions in the second area as ghost data and determines touch coordinates based on the sensing values, which are equal to or greater than the threshold value, of the touch electrodes from the plurality of touch electrodes which are gathered in positions in the first area.  (Shin Figs 2, 3, 4, [0018] [0040] – [0042]) 
Regarding claim 19, Shin and Sauer disclose further comprising a touch sensing circuit is configured to sense the touch lines connected to touch electrodes from the plurality of touch electrodes in the first area and the second area and to determine a touch or touch coordinates in the first area and the second area.  (Shin Figs 2, 3, 4, [0018] [0040] – [0042]) 
Regarding claim 20, Shin and Sauer disclose wherein each of the plurality of touch electrodes overlaps two or more data lines or two or more gate lines. (Shin Figs 2, 3, 4, [0018] [0049] – [0050]) 

Alternately, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. Patent Publication 20160195981 A1, Assignee: Samsung, filed: 9/9/2015) in view of Yoshida et al. (U.S. Patent Publication 20190310728 A1).
Regarding claim 1, In view of 35 USC 112 rejection above, as best understood by the Examiner, Shin discloses “A touch display device comprising: 
a plurality of touch electrodes that are arranged in n rows and m columns in a touch sensing area; (Fig 2, touch electrode rows a11, a21, a31,  touch electrode column C1 for a11, a12, a13, C2 for a21, a22 …, [0049] [0050]) and 
a plurality of touch lines (Fig 2, touch electrode lines la11, la12, la13 …, [0051] – [0054]) are electrically connected to the plurality of touch electrodes, 
wherein the touch sensing area is divided into k areas, where k is a natural number equal to or greater than 2, n is a multiple of k, and m is a natural number equal to or greater than 2, (Fig 2, a11, a21 as first area, a12, a22 as second area, a13, a23 as third area) 
wherein each of the k areas includes n/k touch electrode rows, wherein the k areas include a first area and a second area, (Fig 2, a11, a21 as first area, a12, a22 as second area)
wherein the first area includes a first touch electrode (Fig 2, touch electrode a11) and a second touch electrode (Fig 2, touch electrode a21) which are arranged in a same touch electrode row, and the second area includes a third touch electrode (Fig 2, touch electrode a12) and a fourth touch electrode (Fig 2, touch electrode a13) which are arranged in different touch electrode rows, 
(Fig 2, combine touch electrode lines la11 and touch electrode lines la12, [0045] [0046]) which is electrically connected (Fig 2, touch electrode lines la11 electrically connected to touch sensor controller 700 and touch electrode lines la12 also electrically connected to touch sensor controller 700. Claim does not define what is “electrically connected”. )  to the first touch electrode (Fig 2, touch electrode a11) and the third touch electrode (Fig 2, touch electrode a21), and a second touch line which is electrically connected to the second touch electrode and the fourth touch electrode, (Fig 2, touch electrode line electrically connected a21, touch sensor controller 700 and a22) 
wherein, in the first area, the first touch electrode is disposed in a first touch electrode column (Fig 2, touch electrode a11 disposed on touch electrode column C1, [0051] – [0055]) and the second touch electrode is disposed in a second touch electrode column (Fig 2, touch electrode a21 connect to touch electrode column C2) subsequent to the first touch electrode column, and 
77wherein, in the second area, the third touch electrode is disposed in the first touch electrode column, (Fig 2, touch electrode a12 connect to touch electrode column C1) the fourth touch electrode is disposed in the second touch electrode column, (Fig 2, touch electrode a22 connect to touch electrode column C2) the third touch electrode is disposed in an i-th touch electrode row out of the n/k touch electrode rows included in the second area, (Fig 2, touch electrode a12 disposed on touch electrode row) 

Yoshida discloses “and the fourth touch electrode is disposed in one of (n/k)-3 touch electrode rows other than an (i-1)-th touch electrode row, the i-th touch electrode row, and an (i+1)-th touch electrode row out of the n/k touch electrode rows included in the second area“ (Fig. 1 - 4, [0040] – [0043]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electrode structure by Yoshida into device of Shin.  The suggestion/motivation would have been to improve efficiency. (Yoshida: [0040])

Allowable Subject Matter
Claims 7 – 15, 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN-NAN LIN/Primary Examiner, Art Unit 2693